Citation Nr: 1103822	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-33 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from 
March 1963 to December 1967, to include combat duty in Vietnam.  
The Veteran subsequently had service in the Army National Guard 
from November 1983 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   The Veteran appeared at a Travel Board hearing in 
December 2010, and a transcript is associated with the claims 
file.  


FINDING OF FACT

The Veteran's tinnitus started in service, and he has had 
continuous symptomatology since then.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim of service connection for tinnitus.  
Therefore, no further development is needed.

Service connection

Service connection will be granted if it is shown that the 
veteran experiences a disability resulting from an injury or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

The Veteran contends that he developed tinnitus as a result of 
his exposure to noise while in service.  The record indicates 
that the Veteran served as an infantryman in the Army, with 
confirmed combat service in Vietnam (he is in receipt of the 
Combat Infantryman Badge).  As such, there is confirmation of 
exposure to acoustic trauma during active service. 

As the Veteran had noise exposure, he was afforded a 
comprehensive VA audiology examination in July 2007.  In the 
associated report, the Veteran complained of tinnitus, and the 
examiner recorded that it had onset in the early 1970s.  The 
examiner, however, issued a negative opinion based on the "many 
years" between service separation and the onset of tinnitus.  

At his Travel Board hearing, the Veteran asserted that the 
conclusions of the July 2007 examiner were based on an incorrect 
premise.  He indicated having had a ringing in his ears since he 
left active duty.  The Veteran has expressed that the only 
significant noise exposure he had had in his life was during 
service.  Although he had some police and security work in his 
background, he stated that he never fired his weapon except for 
annual qualification purposes (with appropriate range safety 
standards being enforced).  Thus, he believes his ringing in his 
ears is a result of his combat noise exposure.  

The Board is satisfied that the Veteran has a diagnosis of 
tinnitus.  Further, the Board finds that the Veteran's testimony 
regarding the timing of the onset of his tinnitus to be credible.  
Given the relatively cursory nature of the earlier 2007 VA 
examination (and the fact that it may not have been based on 
adequate history), the Board finds the Veteran's testimony to be 
more probative.  As the Veteran is competent to state when the 
ringing in his ears began, the Board finds that the evidence 
supports the claim of service connection for tinnitus.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


